Exhibit 10(v)

EMPLOYMENT AGREEMENT

This Agreement is effective on a date to be determined (the “Effective Date”)
and is between Forrest Burke (“Executive”) and United HealthCare Services, Inc.
(“UnitedHealth Group”). This Agreement’s purposes are to set forth certain terms
of Executive’s employment by UnitedHealth Group or one of its affiliates and to
protect UnitedHealth Group’s knowledge, expertise, customer relationships, and
confidential information. Unless the context otherwise requires, “UnitedHealth
Group” includes all its affiliated entities.

 

1. Employment and Duties.

 

  A. Employment. UnitedHealth Group hereby employs Executive, and Executive
accepts employment, under this Agreement’s terms. Except as superseded by this
Agreement, Executive is subject to all of UnitedHealth Group’s employment
policies and procedures.

 

  B. Duties. Executive will initially hold the executive level position of
General Counsel in UnitedHealth Group’s Uniprise business segment. Executive
will perform this position’s duties and any other executive level
responsibilities reasonably assigned to Executive. Executive will devote
substantially all of Executive’s business time and energy to Executive’s duties.
Executive will maintain operations in Executive’s area of responsibility, and
ensure that the employees within that area of responsibility act, in compliance
with applicable law and UnitedHealth Group’s Principles of Integrity and
Compliance.

 

2. Compensation and Benefits.

 

  A. Base Salary. Executive’s annual base salary will be $350,000, less
applicable withholdings and deductions, payable according to UnitedHealth
Group’s regular payroll schedule. Periodic adjustments to Executive’s base
salary may be made in UnitedHealth Group’s sole discretion.

 

  B. Incentive Compensation. Executive will be eligible to participate in
UnitedHealth Group’s incentive compensation plans in UnitedHealth Group’s sole
discretion and in accordance with the plans’ terms and conditions. Executive’s
target bonus potential will be 40% of annual base salary, subject to periodic
adjustments in UnitedHealth Group’s sole discretion.

 

  C. Stock Option. Executive has been or will be granted a nonqualified option
to purchase 45,000 shares of UnitedHealth Group Incorporated common stock. 25%
of the option will vest and become exercisable on each of the grant date’s first
through fourth anniversaries. The applicable stock option certificate and plan
contain the specific terms governing the option.

 

  D. Sign-on Bonus: Executive will receive a sign-on bonus of $175,000, payable
after the completion of 30 days from Executive’s official start date in
accordance with the next scheduled payroll cycle, subject to applicable taxes
and withholdings. In order to be eligible to receive the sign-on bonus,
Executive must read, sign and bring on Executive’s first day of work the
“Agreement to Repay” Sign-On Bonus form.



--------------------------------------------------------------------------------

  D. Employee Benefits. Executive will be eligible to participate in
UnitedHealth Group’s employee welfare and retirement benefit plans in accordance
with the terms of the plans, and will be eligible for Paid Time Off (or, if
Executive is employed in California, for vacation and sick leave) in accordance
with UnitedHealth Group’s policies. However, UnitedHealth Group reserves the
right to amend or discontinue any plan or policy at any time in its sole
discretion.

 

3. Term and Termination.

 

  A. Term. This Agreement’s term is from the Effective Date until it is
terminated under Section 3.B.

 

  B. Termination.

 

  i. By UnitedHealth Group without Cause. UnitedHealth Group may terminate this
Agreement and Executive’s employment for any reason with 30 days’ prior written
notice.

 

  ii. By UnitedHealth Group with Cause. UnitedHealth Group may terminate this
Agreement and Executive’s employment without prior notice if UnitedHealth Group
determines in its sole discretion that Cause exists. “Cause” means Executive’s
(a) failure to follow UnitedHealth Group’s reasonable direction, or to perform
any duties reasonably required on material matters, (b) violation of, or failure
to act upon or report known or suspected violations of, UnitedHealth Group’s
Principles of Integrity and Compliance, (c) conviction of any felony,
(d) commission of any criminal, fraudulent, or dishonest act in connection with
Executive’s employment, (e) material breach of this Agreement, (f) conduct that
is materially detrimental to UnitedHealth Group’s interests, or (g) disability
that renders Executive incapable of performing the essential functions of
Executive’s job, with or without reasonable accommodation, after Executive has
exhausted any leave available to Executive under applicable law or UnitedHealth
Group policy.

 

  iii. By Executive. Executive may terminate this Agreement and Executive’s
employment with 30 days’ prior written notice.

 

  iv. By Executive’s Death. This Agreement and Executive’s employment will
terminate automatically if Executive dies. The termination date will be the date
of Executive’s death.

 

4. Severance Benefits.

 

  A. Circumstances under Which Severance Benefits Payable. Executive will be
entitled to Severance Benefits only if this Agreement and Executive’s employment
are terminated under the circumstances in Section 4.B or Section 4.C. The
Severance Benefits in this Agreement are in lieu of any payments or benefits to
which Executive otherwise might be entitled under any UnitedHealth Group
severance plan or program.

 

  B. Severance Benefits for Termination without Cause. Executive will be
entitled to the following Severance Benefits if UnitedHealth Group terminates
this Agreement and Executive’s employment without Cause:

 

2



--------------------------------------------------------------------------------

  1. For 12 months following employment termination (the “Severance Period”),
biweekly payments equal to 1/26 of the sum of (1) Executive’s annualized base
salary as of Executive’s termination date, and (2) one-half of the total of any
bonus or incentive compensation paid or payable to Executive for the two most
recent calendar years (excluding stock option grants and any special or one-time
bonus or incentive compensation payments), or if Executive has been eligible for
such bonus or incentive compensation payments for less than two calendar years,
the last such payment paid or payable to Executive. Such payments will be less
applicable withholdings and deductions. UnitedHealth Group may elect to pay the
severance compensation in this Section in a lump sum rather than biweekly during
the Severance Period.

 

  2. If Executive is enrolled in group health, dental and life insurance
coverage on Executive’s termination date, a one-time payment equal to the
portion of the premiums that UnitedHealth Group subsidizes for employee-only
coverage for each of these benefits that Executive is enrolled in. The payment
will (a) cover the Severance Period, (b) be determined as of the date of
Executive’s termination, and (c) be less tax withholding.

 

  3. Outplacement services through an outplacement firm selected by, and in an
amount determined by, UnitedHealth Group.

 

  C. Severance Benefits for Termination following Change in Control. Executive
will be entitled to the following Severance Benefits if a Change in Control
occurs, and either of the following occurs within two years after the Change in
Control: (a) UnitedHealth Group terminates this Agreement and Executive’s
employment without Cause, or (b) a Change in Employment occurs and Executive
elects to treat such Change in Employment as an employment termination.

 

  1. For 12 months following employment termination (the “Severance Period”)
Executive will receive biweekly payments equal to 1/26 of the sum of
(1) Executive’s highest annualized base salary during the 2 year period
immediately preceding termination and (2) the greater of (i) all bonuses that
would have been payable to Executive under any incentive compensation plans in
which Executive participates at the time of termination at Executive’s target
level in effect at the time of termination, or (ii) one-half of the total of any
bonus or incentive compensation paid or payable to Executive for the two most
recent calendar years (excluding stock option grants and special or one-time
bonus or incentive compensation payments), or if Executive has been eligible for
such bonus or incentive compensation payments for less than two calendar years,
the last such payment paid or payable to Executive. Such payments will be less
applicable withholdings and deductions. UnitedHealth Group may elect to pay the
severance compensation in this Section in a lump sum rather than biweekly during
the Severance Period.

 

  2.

If Executive is enrolled in group health, dental and life insurance coverage on
Executive’s termination date, a one-time payment equal to the portion of the
premiums that UnitedHealth Group subsidizes for employee-only coverage for each
of these benefits that Executive is enrolled in. The payment will (a) cover

 

3



--------------------------------------------------------------------------------

 

the Severance Period, (b) be determined as of the date of Executive’s
termination, and (c) be less tax withholding.

 

  3. Outplacement services through an outplacement firm selected by, and in an
amount determined by, UnitedHealth Group.

 

  D. Separation Agreement and Release Required. In order to receive any
Severance Benefits under this Agreement, Executive must sign a separation
agreement and release of claims in a form determined by UnitedHealth Group in
its sole discretion.

 

  E. Definitions.

 

  1. Change in Control. A “Change in Control” means (a) the acquisition by any
person, entity or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934 (the “Exchange Act”), other than
UnitedHealth Group Incorporated (“UHG”) or any UnitedHealth Group employee
benefit plan, of beneficial ownership (as defined in the Exchange Act) of 20% or
more of UHG’s common stock or the combined voting power of UHG’s
then-outstanding voting securities in a transaction or series of transactions
not approved in advance by a vote of at least three-quarters of UHG’s directors;
(b) a change in 50% or more of the directors of UHG in any 12 month period which
is not approved by at least three-quarters of the directors in office before the
first change occurred; (c) the approval by UHG’s shareholders of a
reorganization, merger, consolidation, liquidation or dissolution of UHG or of
the sale (in one transaction or a series of related transactions) of all or
substantially all of the assets of UHG, other than a reorganization, merger,
consolidation, liquidation, dissolution or sale approved in advance by a vote of
at least three-quarters of UHG’s directors; (d) the first purchase under any
tender offer or exchange offer (other than an offer by UHG) under which shares
of UHG common stock are purchased; or (e) a determination in the sole discretion
a majority of UHG’s directors that there has been a change of control.

 

  2. Change in Employment following Change in Control. A “Change in Employment”
occurs if, following a Change in Control, without Executive’s consent,
UnitedHealth Group (i) changes Executive’s duties materially and adversely,
(ii) reduces Executive’s salary or benefits other than in a general reduction
affecting a group of employees, (iii) gives Executive 30 days’ written notice
that it is terminating this Agreement, but not Executive’s employment, or
(iv) moves the geographic location of Executive’s principal duties more than 50
miles. An isolated, insubstantial or inadvertent action by UnitedHealth Group
will not constitute a Change in Employment.

Executive may elect to treat a Change in Employment as a termination of
Executive’s employment by sending written notice to UnitedHealth Group within 90
days after Executive receives notice or otherwise is definitively informed of
the event(s) constituting the Change in Employment. Executive’s written notice
must specify the event(s) Executive contends constitute a Change in Employment.
An event will not be considered a Change of Employment if Executive fails to
timely send the required election notice or if UnitedHealth Group cures the
Change in Employment within 30 days after receiving

 

4



--------------------------------------------------------------------------------

Executive’s election notice. Executive’s failure to treat a Change in Employment
as an employment termination does not preclude Executive from treating a later
Change in Employment as an employment termination. The effective date of
Executive’s termination based on a Change in Employment will be 30 days after
UnitedHealth Group receives Executive’s written election notice.

 

5. Property Rights, Confidentiality, Non-Disparagement, and Restrictive
Covenants.

 

  A. UnitedHealth Group’s Property.

 

  1. Assignment of Property Rights. Executive must promptly disclose in writing
to UnitedHealth Group all inventions, discoveries, processes, procedures,
methods and works of authorship, whether or not patentable or copyrightable,
that Executive alone or jointly conceives, makes, discovers, writes or creates,
during working hours or on Executive’s own time, during this Agreement’s term
(the “Works”). Executive hereby assigns to UnitedHealth Group all Executive’s
rights, including copyrights and patent rights, to all Works. Executive must
assist UnitedHealth Group as it reasonably requires to perfect, protect, and use
its rights to the Works. This provision does not apply to an invention for which
no UnitedHealth Group equipment, supplies, facility or trade secret information
was used and: (1) which does not relate directly to UnitedHealth Group’s
business or actual or demonstrably anticipated research or development, or
(2) which does not result from any work performed for UnitedHealth Group.

 

  2. No Removal of Property. Executive may not remove from UnitedHealth Group’s
premises any UnitedHealth Group records, documents, data or other property, in
either original or duplicate form, except as necessary in the ordinary course of
UnitedHealth Group’s business.

 

  3. Return of Property. Executive must immediately deliver to UnitedHealth
Group, upon termination of employment, or at any other time at UnitedHealth
Group’s request, all UnitedHealth Group property, including records, documents,
data, and equipment, and all copies of any such property, including any records
or data Executive prepared during employment.

 

  B. Confidential Information. Executive will be given access to and provided
with sensitive, confidential, proprietary and trade secret information
(“Confidential Information”) in the course of Executive’s employment. Examples
of Confidential Information include: inventions; new product or marketing plans;
business strategies and plans; merger and acquisition targets; financial and
pricing information; computer programs, source codes, models and databases;
analytical models; customer lists and information; and supplier and vendor lists
and information. Executive agrees not to disclose or use Confidential
Information, either during or after Executive’s employment with UnitedHealth
Group, except as necessary to perform Executive’s UnitedHealth Group duties or
as UnitedHealth Group may consent in writing. This Agreement does not restrict
use or disclosure of publicly available information or information: (i) that
Executive obtained from a source other than UnitedHealth Group before becoming
employed by UnitedHealth Group; or (ii) that Executive received from a source
outside UnitedHealth Group without an obligation of confidentiality.

 

5



--------------------------------------------------------------------------------

  C. Non-Disparagement. Executive agrees not to criticize, make any negative
comments or otherwise disparage UnitedHealth Group or those associated with it,
whether orally, in writing or otherwise, directly or by implication, to any
person or entity, including UnitedHealth Group customers and agents.

 

  D. Restrictive Covenants. Executive agrees to the restrictive covenants in
this Section in consideration of Executive’s employment and UnitedHealth Group’s
promises in this Agreement, including providing Executive access to Confidential
Information. The restrictive covenants in this Section apply during (i) this
Agreement’s term, (ii) the Severance Period or 12 months following termination
of employment, whichever is longer, and (iii) any period following this
Agreement’s termination or expiration during which Executive remains employed by
UnitedHealth Group. Executive agrees that he/she will not, directly or
indirectly, for Executive or for any other person or entity, as agent, employee,
officer, director, consultant, owner, principal, partner or shareholder, or in
any other individual or representative capacity:

 

  1. Engage in any business with any person or entity who: (a) was a UHG
provider or customer within the 12 months before Executive’s employment
termination and competes directly with any UHG business (b) with whom Executive
had contact to further UnitedHealth Group’s business or for whom Executive
performed services or from who Executive received services during Executive’s
employment.

 

  2. Hire, employ, recruit or solicit any UnitedHealth Group employee or
consultant.

 

  3. Induce or influence any UnitedHealth Group employee, consultant, customer
or provider to terminate his, her or its employment or other relationship with
UnitedHealth Group.

 

  4. Engage or participate in, or in any way render services or assistance to,
any business that is directly competitive, with any UnitedHealth Group product
or service that Executive participated in, engaged in, or had Confidential
Information regarding, during Executive’s employment. Ownership of less than 2%
of the total outstanding stock or securities of a UnitedHealth Group competitor
listed on a national securities exchange is not a violation of this Section.

 

  5. Assist anyone in any of the activities listed above.

UnitedHealth Group may extend the period that the provisions of this Section 5.D
are in effect so that the total effective period is up to 24 months following
Executive’s termination, if UnitedHealth Group pays, or continues to pay,
Executive Severance Benefits under Section 4 during such extension. UnitedHealth
Group may make this election and pay Severance Benefits during the extension,
even in circumstances where Executive’s termination does not entitle Executive
to any Severance Benefits and therefore Executive does not receive any Severance
Benefits for the initial effective period of this Section 5.D.

 

  E.

Injunctive Relief. Executive agrees that (a) legal remedies (money damages) for
any breach of Section 5 will be inadequate, (b) UnitedHealth Group will suffer
immediate and irreparable harm from any such breach, and (c) UnitedHealth Group
will be entitled to

 

6



--------------------------------------------------------------------------------

 

injunctive relief from a court in addition to any legal remedies UnitedHealth
Group may seek in arbitration. If an arbitrator or court determines that
Executive has breached any provision of Section 5, Executive agrees to pay to
UnitedHealth Group its reasonable costs and attorney’s fees incurred in
enforcing that provision.

 

  F. Survival. This Section 5 will survive this Agreement’s termination.

 

6. Miscellaneous.

 

  A. Assignment. Executive may not assign this Agreement. UnitedHealth Group may
assign this Agreement in its sole discretion. Any successor to UnitedHealth
Group will be deemed to be UnitedHealth Group under this Agreement.

 

  B. Notices. All notices under this Agreement must be hand delivered or sent by
registered or certified mail, return receipt requested and postage prepaid, to
the party’s address below or to the party’s current address at the time of the
notice.

 

UniitedHealth Group:    UnitedHealth Group    Attn: Vice President, Employee
Relations    MN008-T850    9900 Bren Road East    Minnetonka, MN 55343
Executive:    Forrest Burke    380 Leaf Street    Orono, MN 55356

 

  C. Entire Agreement, Amendment. This Agreement contains the parties’ entire
agreement regarding its subject matter and may only be amended in a writing
signed by the parties. This Agreement supersedes any and all prior oral or
written employment-related agreements (including letters and memoranda) between
Executive and UnitedHealth Group or its predecessors.

 

  D. Choice of Law. Minnesota law governs this Agreement.

 

  E. Waivers. No party’s failure to exercise, or delay in exercising, any right
or remedy under this Agreement will be a waiver of such right or remedy, nor
will any single or partial exercise of any right or remedy preclude any other or
further exercise of such right or remedy.

 

  E. Narrowed Enforcement and Severability. If a court or arbitrator decides
that any provision of this Agreement is invalid or overbroad, the parties agree
that the court or arbitrator should narrow such provision so that it is
enforceable or, if narrowing is not possible or permissible, such provision
should be considered severed and the other provisions of this Agreement should
be unaffected.

 

  F.

Dispute Resolution and Remedies. Except for injunctive relief under Section 5.E,
any dispute between the parties relating to this Agreement or to Executive’s
employment will be resolved by binding arbitration under UnitedHealth Group’s
Employment Arbitration

 

7



--------------------------------------------------------------------------------

 

Policy, as it may be amended from time to time. The arbitrator(s) may not vary
this Agreement’s terms and must apply applicable law.

 

United HealthCare Services, Inc.     Executive By   

/s/ L. Robert Dapper

    By   

/s/ Forrest G. Burke

Its    Senior Vice President, Human Capital        Date    November 2, 2004    
Date    October 21, 2004

 

8